Citation Nr: 1412410	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of the Veterans Affairs (VA).

In September 2013, the Veteran appeared before the undersigned at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

An August 2008 rating decision increased the rating assigned for PTSD from 30 percent to 50 percent, effective March 14, 2008.  The Veteran has not indicated satisfaction with the allowance and the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for entitlement to a rating in excess of 50 percent for PTSD. 

The Veteran asserts that the current manifestations of his service connected PTSD, warrants a rating in excess of the currently assigned 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Veteran's most recent VA examination to address the severity of his PTSD occurred in July 2011.  At a September 2013 hearing before the undersigned, the Veteran reported that the symptoms of his PTSD had increased in severity since the last VA examination, consisting of increased irritability, obsessive rituals, chronic sleep impairment, and anxiety attacks.  As it has been more than two years since the Veteran has been provided a VA examination, and as he has asserted a worsening of his PTSD symptoms, a remand is warranted to ensure that record contains evidence of the current severity of PTSD.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of PTSD.  The examiner must review the claims file and should note that review in the report.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner should set forth all examination findings and provide a complete rationale for all conclusions reached.  The examiner should state the level of occupational and social impairment caused by PTSD and should describe the symptoms resulting in that level of impairment.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  If the Veteran is felt to be able to secure and maintain employment, the examiner should state what type of employment and what accommodations would be necessary due to service-connected disabilities.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

